Third District Court of Appeal
                               State of Florida

                           Opinion filed April 17, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D19-117
                           Lower Tribunal No. 19-262
                              ________________


                            Milagros Rodriguez,
                                    Appellant,

                                        vs.

                             Griselda Stanfield,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Michaelle
Gonzalez-Paulson, Judge.

      Milagros Rodriguez, in proper person.

      Walter J. Harvey, School Board Attorney, and Jeff James, Assistant School
Board Attorney, for appellee.


Before EMAS, C.J., and LOGUE and HENDON, JJ.

      PER CURIAM.
      Upon our review of the record and the initial brief, we affirm on the

authority of Florida Rule of Appellate Procedure 9.315(a) (providing: “After

service of the initial brief . . . , the court may summarily affirm the order to be

reviewed if the court finds that no preliminary basis for reversal has been

demonstrated.”)




                                        2